MEMORANDUM **
Zvart Davtyan, a native and citizen of Armenia, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration judge’s decision denying her application for asylum, withholding of removal, and *779protection under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992), and we deny the petition for review.
Substantial evidence supports the BIA’s finding that the beatings and threats Dav-ytan received from Armenian authorities were not on account of a protected ground. See id. at 483-84, 112 S.Ct. 812 (asylum applicants must provide some evidence of persecutor’s motives, either direct or circumstantial). Accordingly, her asylum and withholding claims fail.
Substantial evidence also supports the agency’s conclusion that Davytan is ineligible for CAT relief. See Singh v. Gonzales, 439 F.3d 1100, 1113 (9th Cir.2006).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.